Citation Nr: 9918353	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  90-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for residuals of dental 
trauma.  

Entitlement to an increased rating for a conversion reaction 
(formerly psychoneurosis with left eye amblyopia), currently 
rated as 50 percent disabling.  

Entitlement to an increased rating for defective vision, 
currently rated as 30 percent disabling (protected).  

Entitlement to a rating in excess of 10 percent for a 
deviated nasal septum.  

Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the right upper cheek.  

Entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person.  



REPRESENTATION

Appellant represented by:	Kevin M. Brown, Attorney At 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  

This matter comes on appeal to the Board of Veterans' Appeals 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Albuquerque, New Mexico.  

This is an old and complicated case that has an extensive and 
serpentine procedural and evidentiary history.  Some of this 
history has been documented in prior adjudications by the 
Board and communicated to the veteran.  The highlights of 
this history, as pertain to the current appeal, will be 
repeated here.  

The issue of entitlement to an increased rating for the 
psychiatric disability now classified as a conversion 
reaction was initially denied by the Board in April 1987.  
The veteran had a personal hearing before a hearing officer 
at the RO on his claims in May 1989.  By the Board's decision 
in February 1992, prior denials of increased ratings for the 
veteran's eye disability were upheld and the issues regarding 
a dental disability and a psychiatric disability were held 
not to be properly developed for appellate review.  He 
appealed this decision to the United Stated Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court).  

The veteran's original claim for service connection for a 
deviated nasal septum was viewed by the RO as having been 
submitted during a personal hearing before the undersigned 
Board member at the RO on August 23, 1993.  He also claimed 
an increased rating for residuals of a shell fragment wound 
of the right cheek at that time.  Service connection was 
granted and a disability evaluation of 10 percent has been 
assigned for the deviated nasal septum, effective August 23, 
1993.  An increased rating for the right cheek shell fragment 
wound was denied.  

By decision in August 1994, the Court vacated the Board's 
February 1992 decision and remanded the case to the Board for 
further procedural and evidentiary development, particularly, 
for VA rating examinations on all disorders for which well 
grounded claims had been submitted.  In January 1995, the 
Board remanded the case to the RO for compliance with the 
Court's decision.  

Pursuant to the return of the case to the Board following the 
January 1995 remand, an appellate decision was entered on the 
issues in January 1997, to include a referral to the RO for 
clarification of various statements made by the veteran to 
determine whether there were any additional claims to develop 
and adjudicate.  The Board also entered a denial on multiple 
issues that had been appropriately developed for appellate 
decision at that time.  The Board also remanded the case on 
the issues currently on appeal, for further evidentiary and 
procedural development by the RO.  

In March 1997, the RO documented a report of contact that the 
veteran wanted a "personal hearing" to have 210 pages of 
medical records read into the file.  He reportedly stated 
that he would have his attorney present and "5 other 
witnesses."  When he was informed that he should put his 
request in writing, he refused.  He reportedly wanted cameras 
and recording equipment present for the "hearing."  No 
further reference to a hearing request has been received.  
Under 38 C.F.R. § 20.700 (1998), the purpose of a personal 
hearing on an appeal is for the veteran and/or his 
representative to present oral argument and testimony 
relevant and material to the issues on appeal.  The veteran 
has not requested another personal hearing for this purpose, 
in writing or otherwise.  He has already been accorded two 
personal hearings on the appealed issues, before a hearing 
officer and before the signatory Board member, at the RO.  

The Board does not construe the March 1997 report of contact 
to be a bona fide hearing request within the applicable legal 
definition and purpose, and does not find that another 
hearing on this appeal, as appropriately defined, has been 
requested.  The processing of the appeal will proceed on the 
basis of the veteran's two prior hearings and on the basis 
that he has not indicated any intention to present additional 
argument in support of his claims by means of another 
personal hearing.  Pursuant to his multiple and repetitive 
requests, there has been voluminous evidence, medical and 
otherwise, much of it in duplicate, added to the claims file, 
which now has grown to eight sizable volumes.  

In the January 1997 Board decision, the issue of entitlement 
to service connection for hyperacidity was remanded.  By 
rating action in November 1997, that issue was favorably 
resolved by expanding service connected duodenal ulcer 
disease to include hyperacidity, and by increasing the rating 
for this disability from zero percent to 20 percent, 
effective from the date of claim.  The veteran was informed 
of this grant of benefits in the November 1997 supplemental 
statement of the case.  The veteran has not expressed 
disagreement with the "down-stream" issues of either the 
effective date or disability evaluation assigned to his 
service-connected duodenal ulcer with hyperacidity; 
therefore, such matter is not before the Board.  See Grantham 
v. Brown, 114 F.3d (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed.Cir., 1997); see also Holland v. Gober, 
10 Vet. App. 433 (1997) (per curiam). 

However, the Board notes that in the "Decision" portion of 
the November 1997 rating action, the RO indicated that the 
effective date for service connection for hyperacidity is 
January 9, 1990.  This is again repeated in the "Reasons and 
Bases" portion of the rating decision as well as in the 
November 1997 supplemental statement of the case.  The Board 
further notes that page 7 of the November 1997 rating 
decision lists the 20 percent rating for residuals of 
duodenal ulcer from March 13, 1990; since this appears to be 
a clerical error, it is brought to the RO's attention.  
Additionally, a total compensation rating based on individual 
unemployability was granted in the November 1997 rating 
decision, and this issue is also no longer for appellate 
review.  Id.    

The Board also notes that a total rating under 38 C.F.R. 
§ 4.29 based on hospitalization from May 2, 1989, to May 6, 
1989, was denied in the November 1997 rating decision.  The 
November 1997 supplemental statement of the case lists this 
matter as an issue, but the remaining portions of that 
document do not discuss it.  This is referred to the RO for 
appropriate action.   

Prior to the rating decision in November 1997, left eye 
impairment classified as left eye amblyopia was rated with 
the veteran's psychiatric disability under Diagnostic Code 
9402 for conversion disorder and defective vision of the 
right eye was rated separately.  The Board notes that the May 
1997 VA examination included a diagnosis of an organic eye 
disorder of the left eye that the examiner linked to service.  
The only service connected eye disorder shown on the November 
1997 rating action was that of the right eye.  

The Board's remand in January 1997 directed the RO to conduct 
an ophthalmologic rating examination to ascertain the current 
severity of bilateral defective vision on an objective, 
clinically acceptable basis.  The RO was advised to inform 
the veteran of the need to fully cooperate with this 
examination for an appropriate and fully supported rating 
decision.  The record shows that the veteran did undergo such 
an examination but that his unassisted ability to select 
papers from a stack contrasted with his alleged 
symptomatology of no light perception, bilaterally.  The 
examiner recommended electrodiagnostic testing-visual evoked 
potentials, but this was not accomplished.  Accordingly, the 
Board's remand instructions as to determinations of verified 
defective vision, nonorganic overlay, and validity 
assessments regarding optometric evaluations of record that 
supported the veteran's claim were not followed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that 
the issue of entitlement to an increased rating for defective 
vision should be remanded again, at the end of this decision.  

Special monthly compensation on account of the need for the 
regular aid and attendance of another person is contingent, 
among other criteria, on bilateral defective visual acuity to 
a designated degree.  See 38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 3.351 (1998).  Since this has not been 
ascertained for rating purposes, a decision on special 
monthly compensation must await further clinical evaluation 
and designation of the current level of the veteran's 
bilateral visual acuity.  

The veteran has made clear that he is claiming all 
compensation benefits to which he is entitled, which would 
include any retroactive compensation benefits.  It appears 
that the RO has designated the date of claim for service 
connection for a deviated nasal septum to be later than the 
original claim therefor.  From the Board's review, his claim 
for this disability was received on February 8, 1989.  
Service connection and a 10 percent rating for this 
disability were granted from August 23, 1993.  No claim, 
adjudication or notice of disagreement has been entered on 
the issue of entitlement to an earlier effective date for a 
10 percent rating for a deviated nasal septum.  Nevertheless, 
the Board feels that such issue should be inferred in this 
case.  Accordingly, such issue is referred to the RO for 
further evidentiary and adjudicative processing.  

The remaining issues on appeal are ready for an appellate 
decision at this time.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of dental 
trauma is without medical evidence of current disability or 
medical evidence of inservice dental trauma.  

2.  Conversion reaction has neither equated with nor 
approximated more than considerable social and industrial 
impairment nor (since November 7, 1996) more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran has marked interference with breathing space 
secondary to nasal obstruction.  

4.  Residuals of a shrapnel wound of the right upper cheek, 
which includes a retained foreign body, is analogous to no 
more than a painful and tender scar on objective 
demonstration without evidence showing limitation of function 
in any way; no more than slight disfigurement results.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A rating in excess of 50 percent for a conversion 
reaction is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 
5110 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.129, 4.130, Diagnostic Code 9424 (1998); Diagnostic 
Code 9402 (1996).  

3.  A rating in excess of 10 percent for a deviated nasal 
septum is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 5110 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6502 (1998); Diagnostic Code 6502 (1996).  

4.  A 10 percent rating is warranted for residuals of a 
shrapnel wound of the right upper cheek.  38 U.S.C.A. 
§§ 1155, 5107(a), 5110 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7800, 7804, 7805 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service dental records show that the veteran had swelling at 
the inferior border of the nasal spine in February 1941.  X-
ray examination showed that the right cuspid tooth was 
horizontally impacted and pressing on the palatal side of the 
right central incisor.  The impacted cuspid was extracted.  
In October 1941, he was referred for routine dental 
treatment.  Dental occlusion was normal.  Missing teeth (3d 
molars) 8 and 16 and 14 (1st molar) were shown.  Restorable 
carious teeth 6 (1st molar) and 15 (2d molar) were also 
indicated.  The examination was termed negative, otherwise.  

Service medical records show that the veteran had a deviated 
nasal septum to the left with partial obstruction and left 
temporomandibular joint pain secondary to impacted molars in 
April 1943.  

Service dental records show that the veteran had missing and 
carious teeth in March 1944.  In September 1944, multiple 
missing and restorable carious teeth were shown.  In March 
1945, he was examined and treated for chronic choroiditis and 
two infected teeth were detected and extracted.  The 
separation examination in August 1945 showed a history of 
stomach trouble in 1942.  Missing teeth were shown.  No 
carious teeth were indicated.  No dental injury was 
expressed.  Service personnel records indicate that he was 
recommended for the Purple Heart because of shell fragment 
wounds he sustained from the enemy in September 1944 in 
France.  

VA dental examinations in 1948 showed missing teeth, dental 
caries and salivary deposits.  No dental injury was 
indicated.  

A dentist in private practice reported in March 1949 that the 
veteran had been treated for multiple cavities.  No dental 
injury was indicated.  

On a VA examination in February 1952, the veteran complained 
of difficulty breathing through his nasal passage.  A 
deviated nasal septum anteriorly and to the left contacting 
the left inferior turbinate and obstructing approximately 80 
percent of the airway was revealed.  

On a VA psychiatric evaluation in May 1953, the veteran 
reportedly blamed VA for "messing up his case."  He was 
unable to accept any of the blame for delaying his 
examination.  He had had undescended testes for which he 
underwent orchiopexy when he was 15 or 16.  He had formed a 
misconception about his sterility, blaming it on an accident 
he had suffered during active service.  He was emphatic about 
incurring considerable expenses to conform with the demands 
of VA.  He felt that he had been blamed for being 
uncooperative but, in his own mind, he had been most 
cooperative.  He stated that, if the results of this 
examination were not satisfactory to him, he would continue 
to accumulate medical evidence from doctors outside the VA to 
counterbalance the opinions of VA doctors, in whom he had 
very little confidence.  He reportedly was suffering from a 
character disorder with a possibility of malingering in the 
past, especially about his vision problems.  This reportedly 
had gone beyond malingering and represented a paranoid 
condition.  A paranoid personality manifested by projection, 
suspiciousness, and stubbornness was diagnosed.  

A VA dental consultation in May 1953 showed that the veteran 
complained of multiple cavities and a toothache.  He 
reportedly had pain in the upper left bicuspid area.  Visual 
and radiographic examinations revealed that his teeth were 
normal and no pathology was present.  There were cavities in 
other areas of the mouth which were to be filled later.  He 
was referred for an ear nose and throat consultation for jaw 
pain.  He stated that he had had the pain for the previous 10 
years but in the previous few years it had become worse.  The 
only positive finding from ear, nose, throat, neck and naso-
pharynx examinations was a deviated nasal septum to the left 
with about an 80 percent blockage of the left nostril.  There 
was no ear, nose and throat cause found for jaw pain.  

The veteran underwent VA medical center observation and 
evaluation for duodenal ulcer for four days in June 1961.  He 
reportedly had begun to have abdominal discomfort in 1943 and 
a duodenal ulcer was diagnosed.  He also complained of 
obstruction of the right nares with respiratory infections 
due to deviation of the septum.  He was shown to be 5 feet, 
10 inches tall and to weigh 203 pounds.  A deviated nasal 
septum was noted.  The teeth reportedly were in good repair.  
An X-ray examination of the facial bones showed a single 
foreign body due to buckshot lodged in the right zygomatic 
bone completely outside the orbit.  

A letter from VA dated in August 1961 indicates that the 
veteran did not have a dental disability that qualified for 
more than one-time treatment. 

On a VA psychiatric examination in February 1964, the veteran 
denounced the VA and showed hostility that had not abated 
over three years.  He had threatened suit against the Federal 
Government.  He was extremely critical of VA and was angered 
by alleged mistreatment by VA.  He had threatened reprisal 
against the VA because of the description of him as 
malingering.  He reportedly had hit a VA doctor for calling 
him an obscene name.  He felt that all VA doctors continued 
to hold this incident against him.  He referred to findings 
of civilian physicians that were the opposite of findings by 
VA physicians.  He expressed bitterness by the claimed 
failure to include favorable civilian clinical reports in his 
file.  In entering and leaving the examination room, he was 
described as walking quickly, rapidly, and without a tendency 
to waiver or to bump against doors, pillars, walls, etc.  The 
examiner stated that, in view of the psychological findings, 
the veteran's attitude was one of a definite paranoid 
personality.  The diagnosis was a personality trait 
disturbance, paranoid personality, in a hostile and 
aggressive individual, with no evidence of a psychosis.  

On a February 1969 VA psychiatric evaluation, moderate adult 
stress reaction related to blindness and compensation 
attitudes was diagnosed.  

A VA vocational appraisal by a psychologist in October 1972 
indicated that the veteran had been to a blind rehabilitation 
center but had obtained little or no benefit due to his poor 
social adjustment and lack of adjustment to and acceptance of 
his visual impairment.  He expressed no desire to go beyond 
the three blocks surrounding his house.  His psychological 
state was characterized by agitation.  His test-taking 
revealed that he was self-deprecating and confused in his 
thinking.  He showed a lack of enthusiasm about the future 
and tended to be pessimistic, worrying, depressed, self-
centered and impulsive.  He appeared to be afraid of 
emotional involvement with others.  His thinking was confused 
with markedly paranoid ideation.  He exhibited paranoid 
traits of hypersensitivity, hostility, use of projection, 
suspiciousness, and feelings of being treated unfairly.  

On a VA psychiatric evaluation by two psychiatrists in August 
1973, the veteran spoke of being abused by VA.  He reportedly 
was suspicious of VA care and the intentions of the 
physicians who were caring for him.  His anger seemed focused 
on physicians who care for his eyes.  He had used abusive 
language with VA medical personnel.  He did a lot of name-
dropping concerning his past and expressed a familiarity with 
Mafia figures.  He reportedly seemed particularly visually 
oriented for a blind person.  He seemed to have an unusual 
orientation for visual things such as the position of people 
and the location and orientation of objects.  He showed 
considerable attention to detail, focusing on the details of 
wrongs the VA had inflicted on him.  He was preoccupied with 
angry affect.  His fund of general information included some 
area of idiosyncratically detailed, if inaccurate, medical 
knowledge.  His historical narrative included questionable 
lapses of judgment.  He did not appear to have insight.  
Paranoid personality without psychosis was provisionally 
diagnosed.  The examiners regretted that an additional 
interview with the veteran was not possible.  The additional 
interview had been planned to complete the evaluation but he 
left against medical advice before it could be done.  

VA outpatient clinical records show that the veteran 
underwent a tooth restoration in March 1978.  He was accorded 
dental prophylaxis in May 1978.  He underwent tooth scaling 
and restoration in July 1978.  Another tooth restoration and 
polishing were done in August 1978.  Tooth sensitivity was 
also evaluated.  A tooth was extracted due to periapical 
abscess.  Suturing was required.  In September 1978, the 
extracted tooth was added to an upper partial denture.  
Additional tooth restoration was accomplished in December 
1978 and January 1979.  In June 1979, he complained of 
stocking glove anesthesia and inability to grip in the right 
hand but there was no thenar or interosseous wasting.  
Hysteria was a provisional diagnosis.  

The veteran had a personal hearing before a hearing officer 
at the RO in May 1989.  His son-in-law was also present and 
testified.  They argued at length during the hearing that the 
veteran's defective vision should be rated higher.  The 
veteran testified that he had to be placed on Librium back in 
1980 due to harassment by the VA. 

On a VA examination in April 1992, the veteran complained of 
dental trauma during active service, a 50 percent loss of his 
nasal passage.  He reportedly had dentures and showed a 
deviated nasal septum to the left. 

The veteran had a personal hearing before the undersigned 
Board member at the RO in August 1993.  His son-in-law was 
also present and testified.  The veteran testified that he 
was shaky when he was in a crowded place.  He had taken 
Lithium over the years to keep calm.  T. at 25.  His son-in-
law testified that the veteran did not function well around 
people, tended to have temper tantrums, and could not 
concentrate.  T. at 26.  He reportedly had been offered 
treatment for PTSD, but this disorder reportedly had not been 
diagnosed.  T. at 28.  He testified that his nose was broken 
from a shell fragment wound during active service and the 
skin in that area had never healed.  He stated that there was 
a shrapnel fragment in his right inner cheek.  T. at 29.  He 
testified that 80 percent of his left nasal passage was 
closed due to the injury.  T. at 30.  His nasal passage was 
blocked and part of his jawbone had been removed due to a 
shell fragment wound during active service.  He recalled that 
the inside of his mouth was stitched due to a broken jaw and 
multiple teeth that had been knocked out.  His son-in-law 
stated that the VA had accorded the veteran dental treatment 
over the years but would not grant service connection for 
residuals of dental trauma.  T. at 31.  

A VA dental examination in February 1995 showed a history 
given by the veteran of head wounds in 1944 with resultant 
loss of several "back teeth" that were repaired and 
replaced.  The physical examination revealed an over denture 
with abutment teeth in the area of tooth #11.  He had a 
serviceable lower partial denture.  Pantographic X-ray 
revealed pieces of shrapnel in the right maxillary area and 
missing teeth numbers 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 
14, 15, 16, 17, 18, 19, 27, 28, 29, 30, and 32.  Pantographic 
X-ray also revealed a radiolucency at the apex of tooth #22.  
The diagnoses were multiple missing teeth and apical 
pathology #22 (non-acute).  The examiner noted that a claim 
for residuals of dental trauma had been denied in July 1989.  
The veteran reportedly presented a document that service 
connection had been granted for residuals of dental trauma of 
teeth numbers 1, 6, 14, 15, 18, 19, 30, and 31.  The examiner 
could not arrive at a professional decision regarding whether 
the teeth were service-connected for trauma or not by the 
present examination.  This reportedly had to be determined by 
an examination of the record back to 1944.  

On a VA psychiatric examination in February 1995, the veteran 
complained that his problems resulted from VA physicians who 
made it difficult for him to obtain compensation for 
blindness and disabilities related to combat injuries.  He 
stated that the VA disregarded people with significant 
disabilities, including blind people.  He described combat 
experiences of friends committing suicide, friends killed in 
combat, and seeing many people killed.  He presented 
atrocities, including seeing children killed by enemy 
soldiers.  He "endorsed" symptoms of feeling guilty, 
becoming irritable when pushed too far, becoming distressed 
and upset if something happened that reminded him of military 
service, having nightmares of experiences that happened in 
military service, particularly after having become 
emotionally upset about an unrelated event; that is, having 
friction with VA officials regarding his disability, feeling 
like certain situations made him feel like he was back in 
military service, waking up due to nightmares and forcing 
himself to stay awake, having real frightening daydreams, and 
being hyperalert to unexpected noises.  He expressed that he 
may have developed post-traumatic stress disorder (PTSD) or 
psychological problems stemming from his difficulty with VA 
officials.  He reportedly took Librium for anxiety only when 
he had to deal with particularly stressful situations, such 
as dealing with the VA benefit system.  The mental status 
examination included no abnormal findings.  The impression 
was that it was not clear whether he suffered from 
significant psychological disturbance.  He reportedly 
probably had a mild degree of PTSD related to combat 
experiences during World War II.  He had related significant 
emotional disturbance secondary to problems related to 
obtaining disability benefits for combat related injuries.  
Additional testing was recommended for clarification.  

On a VA examination of the face and nose in April 1997, a 
history of inservice injury of the face and nose with 
headaches, difficulty sleeping, mouth breathing and dry 
throat was noted along with a shrapnel wound of the right 
upper cheek with pain on the right side of the face.  
Bleeding, scabs and crusting of the nose was recorded.  The 
physical examination showed a nasal fracture to the right off 
20 degrees, septal deviation to the left with a 95 percent 
obstruction, histamine inhalation test to the right with 80 
percent obstruction and a tender piece of metal under the 
right orbital rim that was tender to touch.  The impressions 
were acquired nasal septal fracture with 85 to 90 percent 
obstruction by histamine inhalation test, and a tender right 
malar bone secondary to a metal fragment.  The veteran 
reportedly wanted to have his nose fixed to be able to 
breathe and the metal fragment removed.  

On a VA nose and throat examination in May 1997, the veteran 
complained of nasal obstruction with the inability to breathe 
out of the left side of his nose.  The physical examination 
revealed that his nose had an external deformity to the left 
in the bony portion.  The intranasal examination showed a dry 
crust with a patent right nares and 90 to 95 percent 
obstruction of the left nostril due to anteroseptal 
deviation.  The final diagnosis was septal deviation 
approximately 90 to 95 percent on the left with external 
nasal deformity corresponding to traumatic injury to the 
nose.  

On a VA psychiatric examination in May 1997, history was 
recorded that the veteran had taken medication for anxiety in 
the past.  He reportedly did not see himself as having 
significant psychiatric problems and had received very little 
psychiatric or psychological treatment over the years.  He 
denied any psychological or social problems.  He had had 
problems with VA employees who he felt had unjustly handled 
his compensation claims and admitted quite a bit of anger 
concerning this.  On the mental status evaluation, the 
examiner detailed many different instances when his behavior 
was inconsistent with complete blindness.  When he first 
entered the examination room, he casually tossed his 
briefcase in the center of a chair that he had had no 
physical contact with.  On a few different occasions he had 
responded appropriately to nonverbal communication, such as a 
nod.  He showed interaction with his environment guided by 
sight rather than by touch or other sensation.  His actions 
in arranging papers and finding different papers were guided 
by sight.  When the examiner gave only visual cues that he 
had finished with a specific paper, the veteran immediately 
reached out and took it back.  He frequently raised his voice 
and used foul language when referring to his difficulties 
with the VA over his compensation claims.  His affect was 
irritable and often angry, but only in reference to his 
compensation claims.  His thought content was termed 
significantly suspicious, jumping to conclusions, focused on 
injustice and legalisms, and suggestive of some use of 
projection on his part.  He talked about prison terms and 
fines for VA staff members who he said had committed criminal 
offenses regarding his compensation claims.  He admitted to 
occasional nightmares from his extensive combat experiences 
in World War II.  These happened less than weekly and he did 
not see them as interfering significantly with his ability to 
function.  He saw his posttraumatic symptoms as mainly 
stirred by different problems occurring with his compensation 
claims with VA.  

The final VA psychiatric diagnoses in May 1997 were, 
primarily, conversion disorder and, also, posttraumatic 
symptoms insufficient to meet the diagnosis for full PTSD.  
There also was a personality disorder with paranoid and 
narcissistic traits.  The veteran cited no stressors other 
than his difficulties with VA compensation claims and 
occasional difficulties with nightmares from his war 
experiences.  His global assessment of functioning (GAF) was 
thought to be 55.  On the question of malingering versus a 
conversion disorder with psychogenic blindness, the examiner 
viewed the veteran's behavior as more suggestive of a 
conversion disorder than malingering.  He had been dramatic 
in some ways in the language and descriptions of injustice by 
VA, but he was not at all dramatic regarding any display of 
his blindness.  His behavior was described as that seen with 
conversion disorder, and was characterized by an indifference 
toward it.  His social and occupational functioning were 
mildly affected by psychogenic blindness and posttraumatic 
symptoms.  His level of disability from only his service 
connected psychiatric disability was most consistent with 
level I, which describes occupational and social impairment 
with occasional decrease in work efficiency, etc.  It was 
expected that he would have difficulty in almost any work 
environment related to his personality disorder.  His 
problems with suspiciousness, jumping to conclusions, and a 
tendency toward projection would be expected to present 
problems in his dealing with others in any work situation.  
His symptom of psychogenic blindness reportedly had to be 
acknowledged as more than a mild symptom.  His moderate level 
of symptoms and difficulties in functioning reportedly 
encompassed significant symptoms as well as problems with 
interpersonal functioning stemming from his personality 
disorder.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well-grounded.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, or a claim that appears to be 
meritorious.  Murphy, 1 Vet. App. at 81.  An allegation that 
a disorder is service-connected is not sufficient; the 
appellant must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  In order for a claim to be well-grounded, 
there must be competent evidence that the veteran [had] the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  There must also be evidence of incurrence 
or aggravation of a disease or injury in service.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  The appellant must 
also submit evidence of a nexus between the in-service 
disease or injury and the current disability.  Id.

If the determinative issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well-grounded.  See Grottveit at 
93.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In accordance with Dean 
v. Brown, 8 Vet. App. 449 (1995), lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well-grounded.  See also Slater v. Brown, 9 Vet. App. 240 
(1996).  The claimant's burden to submit evidence sufficient 
to establish a well-grounded claim is the claimant's alone.  
See 38 U.S.C.A. § 5107(a) and (b); Murphy, 1 Vet. App. at 81.  

If no evidence is submitted in support of a plausible claim, 
the VA is under no duty to assist in the development of the 
claim.  See Grottveit at 93.  Furthermore, a claim that is 
not well-grounded must be denied because it does not present 
a question of law or fact over which the Board has 
jurisdiction.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See 
also Edenfield v. Brown, 8 Vet. App. 384 (1995), Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  Additionally, 
effective principles relating to the establishment of service 
connection for dental disease and injuries by reason of their 
relationship to other associated service-connected diseases 
or injuries will be observed.  38 C.F.R. § 3.381(c) (1998).  

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection.  38 C.F.R. 
§ 3.381(a).  However, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease and Vincent's stomatitis are not considered disabling 
conditions under VA regulations, and may be considered 
service connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).  

Under the law, a claimant is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) (West 1991) and 38 C.F.R. 
§ 17.161 (1998).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on 
a "Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (O.G.C. Prec. 5-
97), 62 Fed. Reg. 15566 (1997).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1997). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The criteria for mental disorders were amended on November 7, 
1996.  The RO reviewed the veteran's claim under both 
criteria.  When a regulation changes after a claim has been 
filed but before the appeal process has been completed, the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.

Under the old rating criteria, a 50 percent evaluation was 
warranted when the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted when severe social 
impairment was present and the psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9402.  

The VA Schedule for Rating Disabilities also provided that 
social integration was one of the best demonstrations of 
mental health and reflects the ability to establish (together 
with the desire to establish) healthy and effective 
interpersonal relationships.  38 C.F.R. § 4.129.  In 
evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.  

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.  

Under the new regulation, the evaluation criteria for mental 
disorders substantially changed, in that the criteria focused 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  38 C.F.R. § 4.130.  

38 C.F.R. § 4.130, Code 9424, provides for a 50 percent 
evaluation for a conversion disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where there is evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  

When evaluating the mental disorders, the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission shall be considered and the evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.  

GAF scores between 55 and 60 indicate "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The provisions of 38 C.F.R. § 4.97, Code 6502 were amended 
effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 
5, 1996).

A noncompensable evaluation was warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation required that the deflection produce 
marked interference with breathing space.  38 C.F.R. § 4.97, 
Code 6502, effective prior to October 7, 1996.  

A 10 percent rating is warranted for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502, effective as of October 7, 1996.  

The Rating Schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

A 10 percent rating is warranted for a scar which is tender 
and painful on objective demonstration.  Other scars are 
rated on limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  

In accordance with the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck, the assignment of a 50 percent schedular evaluation 
is authorized where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement.  A 30 percent evaluation is provided 
for severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 
10 percent evaluation is provided for moderate disfigurement.  
A noncompensable rating is provided for slight disfigurement.  
However, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent under Code 7800 may be increased to 
80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Analysis

Service Connection, Dental Trauma Residuals

While the veteran is shown to have sustained a shell fragment 
wound of the head during active service, and he states that 
this damaged his teeth, actual dental trauma during active 
service, as a result of this shell fragment wound, or 
otherwise, is not shown to have occurred.  Likewise, current 
dental disability is not shown to be linked to any disease or 
injury coincident with active service.  There has been no 
medical evidence to the effect that dental trauma occurred 
during active service or that the veteran suffers from 
residuals of dental trauma.  In the absence of such medical 
evidence, the claim for service connection for residuals of 
dental trauma cannot be considered well grounded.  

The service dental records show dental disabilities 
consisting of missing and carious teeth, but none was due to 
any inservice injury.  The extracted cuspid tooth in 1941 was 
due to impaction.  Additional missing teeth were not 
medically attributed to inservice disease or injury.  
Inservice shell fragment wounds are not medically shown to 
have affected any dental condition.  Postservice dental 
records do not reveal any residual of inservice dental 
trauma.  Mostly carious teeth were treated.  The VA dental 
examination in May 1953 did not indicate any dental damage 
from inservice injury or disease.  VA dental records in 1978 
and 1979 show no sign or symptom of inservice dental trauma.  
The February 1995 dental examination showed current tooth 
loss replaced by dentures and the veteran's own report of 
inservice dental trauma.  The examiner indicated that the 
question of inservice dental trauma required examination of 
the record back to 1944.  The Board's evaluation of that very 
same record shows, as detailed above, no medical evidence of 
dental trauma.  

Although the medical and dental evidence of record is devoid 
of any indication of dental trauma, the Board has also 
considered the provisions of 38 U.S.C.A. § 1154(b) which 
require VA to accept as sufficient proof of service 
connection, in the case of a veteran who engaged in combat 
with the enemy, the veteran's lay evidence of service 
incurrence, as long as such evidence is consistent with the 
circumstances of service and is not rebutted by clear and 
convincing evidence to the contrary.  On the basis of his 
award of the Purple Heart Medal and his shell fragment wound 
during active service, the Board will concede that the 
veteran engaged in combat with the enemy.  Even so, although 
the veteran's statement that dental trauma (i.e. a shrapnel 
wound) to the mouth with resulting loss of an unspecified 
tooth occurred in combat may be consistent with the 
circumstances of his combat service, the Board finds that his 
statements are rebutted by clear and convincing evidence to 
the contrary.  That is to say, a review of the records of 
dental treatment both before and after the alleged shrapnel 
wound clearly indicates no additional loss of teeth.  
Moreover, the service dental records show that any teeth that 
the veteran did lose in service were the result of 
therapeutic tooth extraction for treatment of dental caries 
and/or impaction, and not as a result of trauma while in 
combat.  

Based on the foregoing, therefore, the Board concludes that 
the veteran's statements with respect to his in-service 
dental trauma are of little probative value because they are 
contradicted by the objective evidence of record.  The 
service medical and dental records show no evidence of trauma 
to the jaw or the teeth/mouth during service, although he did 
sustain a shell fragment wound with retained metallic foreign 
body of the right cheek area.  Additionally, there is no 
evidence that any medical or dental professional has linked 
any condition, including the loss of any tooth, to the shell 
fragment wound or any dental trauma during active service.  

In view of the above-specified analysis of all the available 
evidence, the Board must conclude that there is no medical 
evidence of any current disability from inservice dental 
trauma, besides the fact that there is no medical evidence of 
any inservice dental trauma.  Under such circumstances, the 
Board can only conclude that the claim is not well grounded, 
and must be denied.  

Increased Ratings

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  The Board 
notes the general assertion put forth by the veteran's 
attorney that there may be outstanding medical records in 
this case; however, neither the veteran nor his attorney has 
identified the existence of any specific medical evidence 
pertinent to the veteran's claims that has not already been 
obtained.  In any case, the veteran has been provided with 
opportunity to present testimony and to submit evidence.  He 
has also been examined by the VA on more than one occasion, 
most recently in May 1997.  Neither the veteran nor his 
attorney has identified or asserted that there is more recent 
medical evidence probative of the current severity of the 
veteran's service-connected disabilities.  Thus, based on the 
instant facts the Board finds that no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a) with respect to the increased 
ratings sought for conversion reaction, a deviated nasal 
septum, residuals of a shrapnel wound of the right upper 
cheek.  

Conversion Reaction

The first medical evidence of any psychiatric disorder was on 
the VA examination in May 1953, when a paranoid personality 
was diagnosed.  This was characterized by projection, 
suspicion and stubbornness borne out of the veteran's adverse 
feelings about how VA regarded his claims.  The VA 
psychiatric examination in February 1964 essentially 
confirmed the earlier diagnosis, characterized by the same 
feelings against VA.  Personality disorder is not a disease 
or injury within the meaning of applicable legislation for 
the payment of compensation benefits.  38 C.F.R. § 3.303(c) 
(1998).  In February 1969, there was an adult stress reaction 
with blindness and compensation attitudes.  The examination 
by two psychiatrists in August 1973 again showed a paranoid 
personality.  In February 1995, possible PTSD from combat 
experiences during active service and psychological problems 
stemming from difficulties with VA officials were indicated, 
with additional testing recommended.  It was disclosed on 
that examination that he also took Librium for anxiety that 
resulted when he had to deal with the VA benefit system.  The 
Board notes that service connection for PTSD was denied in a 
January 1994 rating decision, and in the veteran's June 1994 
substantive appeal, he withdrew this issue.

Most recently, in May 1997, the VA mental status examination 
detailed evidence that the veteran was less than totally 
blind.  It was also indicated that he frequently raised his 
voice and used foul language, and displayed an irritable and 
angry affect, suspiciousness, a tendency to jump to 
conclusions, a focus on injustice and legalisms, and some use 
of projection.  He also described occasional nightmares from 
his combat experiences which he did not feel interfered with 
his ability to function.  His posttraumatic symptoms were 
insufficient for a diagnosis of PTSD.  He was shown to have a 
conversion disorder and a personality disorder.  His GAF 
score was 55.  This equates with no more than moderate social 
and industrial impairment of functioning.  The examiner 
stated that his social and occupational functioning were 
mildly affected by psychogenic blindness and posttraumatic 
symptoms.  It also was stated that his service connected 
psychiatric disability was most consistent with occupational 
and social impairment characterized by an occasional decrease 
in work efficiency.  His personality disorder was presented 
as creating difficulty in almost any work environment.  His 
psychogenic blindness was termed more than a mild symptom.  
It was concluded, essentially, that his moderate level of 
symptoms and difficulties in functioning stemmed from his 
combined psychiatric impairments.  

The latest psychiatric evidence establishes that the veteran 
suffers from no more than moderate social and industrial 
dysfunction from the service connected conversion reaction, 
and therefore a higher rating is not warranted.  The examiner 
in 1997 provided a GAF score and explained the nature and 
degree of the veteran's disability picture.  The findings of 
the VA examiner in 1997 are of high probative value since the 
examiner reviewed the veteran's claims file as well as 
examined the veteran.  All things considered, there were no 
findings of severe social and industrial impairment (old 
criteria).  Under the new criteria, the examiner did not 
conclude that the conversion disorder produced symptoms that 
reflected a rating greater than the currently assigned 50 
percent.  For example, there was no suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships such as are required for a 
higher (70 percent) disability evaluation.  

Deviated Nasal Septum

The service medical records confirm a deviated nasal septum 
with partial obstruction.  The actual degree or percentage of 
obstruction was not specified.  The VA examination in 
February 1952 revealed that 80 percent of the left nasal 
passage was blocked by the deviated nasal septum.  The degree 
of obstruction was subsequently and repeatedly specified, 
although, in April 1992, the VA indicated that the degree of 
obstruction was 50 percent.  On the April 1997 examination, 
the degree of obstruction on the left was shown to be at 95 
percent.  There was 80 percent obstruction on the right.  
Overall obstruction from the deviated nasal septum was placed 
at from 85 to 90 percent.  This qualifies for the maximum 10 
percent rating under the old criteria for marked interference 
with the breathing space.  Likewise, under the new criteria, 
the current manifestations equate with the maximum schedular 
rating (50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side).  As the veteran 
is in receipt of the highest schedular rating for deviated 
nasal septum, a higher schedular evaluation is not warranted.  
Extraschedular consideration is discussed below.  

Right Cheek Shell Fragment Wound Residuals

Even though no discernible scar is present, a retained 
foreign body has resulted from an inservice shell fragment 
wound of the right cheek area.  The location of the retained 
fragment has been inconsistently described, but it is obvious 
from the clinical records that that it is a manifestation of 
the same service connected disability.  X-ray examination 
revealed a single foreign body of the right zygomatic bone in 
June 1961.  In April 1997, the shrapnel wound of the right 
upper cheek was associated with complaints of pain.  No 
specific scar was identified.  The area was tender to touch 
on objective examination.  The right malar bone was shown to 
be tender secondary to a metal fragment.  

A 10 percent rating is assignable for a painful and tender 
scar on objective examination, under Diagnostic Code 7804.  
The Board finds that residuals of the shell fragment wound of 
the right cheek are analogous to such a scar, since they are 
closely related to such a scar, in functions affected, 
anatomical localization, and symptomatology.  Since the area 
of the retained metallic foreign body is shown to be tender 
and painful on objective demonstration, a 10 percent rating 
is to be assigned.  No other function related to the 
residuals of the shell fragment wound of the right cheek is 
shown to be limited.  Additionally, the multiple examinations 
do not show that any scar results in more than slight 
disfigurement.  Therefore, a greater than 10 percent rating 
is not found to be assignable.  

Extraschedular Rating Consideration

The Board has considered all applicable provisions of 38 
C.F.R. Parts 3 and 4 but finds no additional basis for an 
allowance of these claims.  In an exceptional case, where 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability.  38 C.F.R. § 3.321(b)(1) 
(1997).  However, the Board is not required to discuss the 
possible application of 38 C.F.R. § 3.321(b)(1) when there is 
no evidence of an exceptional disability picture.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the RO 
did not refer the claim for an extra-schedular evaluation; 
nevertheless, there is otherwise no evidence to indicate that 
the case is exceptional so as to preclude the use of the 
regular rating criteria.  See Floyd v. Brown, 9 Vet. App. 881 
(1996).

Fenderson Case Consideration

Since this claim involves the original grant of service 
connection and concomitant rating of a deviated nasal septum, 
the holding in Fenderson applies.  The Board concludes that 
the veteran has not been prejudiced by such discussion.  Case 
law provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorders involved; he has been 
afforded pertinent rating examinations to the extent that he 
has been cooperative therewith, and further afforded 
opportunity to present argument and evidence in support of 
his claims, to include in connection with two personal 
hearings.  Further, the RO has granted higher ratings for 
these disorders.  Therefore, the Board does not find that the 
veteran has been prejudiced by this action.  


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for residuals of dental trauma is denied.  

An increased rating for conversion reaction is denied.  

A rating in excess of 10 percent for a deviated nasal septum 
is denied.  

A rating of 10 percent for residuals of a shrapnel wound of 
the right upper cheek is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  


REMAND

The most recent evaluations of the veteran's visual acuity 
have been conflicting and incomplete for rating purposes.  
The directives of the Board's remand in January 1997 with 
respect thereto have not been followed.  See Stegall v. West, 
11 Vet. App. 268 (1998) (by which a right is created in the 
veteran to compliance with the instructions contained in a 
Board directed remand).  

The latest psychiatric examination by VA, in May 1997 
specifies instances which showed that the veteran could see.  
These specifics are described above.  Conversely, the VA 
visual examination in May 1997 reflected no light perception, 
bilaterally.  Visual fields reportedly could not be performed 
due to no light perception, bilaterally.  Nevertheless, trace 
light reaction was noted, bilaterally.  It was noted that the 
veteran, without assistance, selected documents that he 
wanted considered for his examination from a thick stack of 
papers he was carrying.  Nevertheless, no light perception, 
bilaterally, was diagnosed.  Significantly, electro-
diagnostic testing, that is, visual evoked potential, was 
recommended but not performed.  

As discussed previously, the May 1997 VA eye examination also 
appeared to contain findings of an organic left eye 
disability that was linked to service.  

The issue of entitlement to special monthly compensation on 
account of the need for the regular aid and attendance of 
another person is deferred until the case is returned by the 
RO after compliance with the directives of this REMAND.  

In consideration of the foregoing and in light of the 
necessity for clarifying testing and opinions, the case is 
REMANDED for the following actions:  

1.  A complete ophthalmologic rating 
examination should be conducted to 
ascertain the current severity of 
bilateral defective vision, if any.  All 
indicated tests should be accomplished.  
The claims folders and a copy of this 
REMAND must be made available to the 
ophthalmologist for review prior to the 
examination.  The ophthalmologist's 
review of the entire claims file should 
be indicated on the examination report.  
The veteran should be advised of the need 
to fully cooperate with the scheduled 
place and time for the examination and 
with the examiner during the performance 
of the examination in order for his 
disability to be rated and the issue with 
respect thereto to be decided.  It is 
requested that the ophthalmologist 
provide an opinion as to the existence 
and the degree of verified defective 
vision, any organic disability of either 
eye, or any nonorganic overlay, as 
indicated on past VA clinical evaluations 
of visual acuity.  All appropriate 
testing should be accomplished.  An 
assessment of the validity of the current 
optometrists' evaluations (that have been 
proffered by the veteran as supporting 
his claim of defective vision) from an 
ophthalmologic perspective is requested.  
The specific contraindications of no 
light perception, bilaterally, as 
indicated on the examinations in May 1997 
(for mental disorders and for vision) 
should be fully explained and reconciled, 
if possible, with the clinical 
conclusions regarding the veteran's 
remaining ability, or lack thereof, to 
see.  If those indications of remaining 
sight in May 1997 conflict with the 
current findings, this, too, should be 
explained as fully and as clearly as 
possible in terms of the best clinical 
assessment of actual visual acuity, or 
the lack thereof.  If an organic 
disability of the left eye is found, the 
examiner must provide an opinion as to 
the degree of probability that each such 
disorder identified is causally related 
to service.  A full explanation of the 
conclusions reached must be included.  

2.  After the above examination has been 
conducted, and if it is deemed advisable 
by the RO on the basis of the results of 
that examination, another examination for 
the purpose of determining the veteran's 
need for the regular aid and attendance 
of another person, should be conducted.  

3.  Then, the RO should ensure that all 
the above actions have been completed.  
Any deficiency must be returned to the 
appropriate office until full compliance 
with this REMAND is achieved.  

4.  Next, the RO should again review the 
record.  If the benefits sought on 
appeal, for which notices of disagreement 
have been filed, remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include the applicable 
criteria for an increased rating for the 
veteran's defective vision; any changes 
in the regulatory criteria should also be 
considered and discussed.  All the 
procedures required under 38 C.F.R. § 
3.655 (1998) must be followed in the 
event that the veteran continues his 
refusal to cooperate and be examined in 
accordance with VA requirements.  This 
means that he must be explicitly and 
expressly advised of the consequences of 
any failure on his part to cooperate with 
the VA in the performance of the 
ophthalmologic evaluation to be 
scheduled.  Specifically, if he fails to 
report for the examination or refuses to 
cooperate with any aspect of the 
examination deemed by the ophthalmologist 
to be necessary, the claim for the 
increased rating sought must be denied, 
as a matter of law (unless he shows good 
cause for such failure to appear and/or 
to cooperate, the VA being the ultimate 
determiner of whether or not he has 
provided good cause).  

Thereafter, the case should be returned to this Board, if in 
order.  The purpose of this REMAND is to procure clarifying 
data and to ensure due process in the preparation and 
adjudication of the specified claims pursuant to appellate 
review.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

